[Cite as State v. Bryant, 2022-Ohio-4108.]




                          IN THE COURT OF APPEALS
                      FIRST APPELLATE DISTRICT OF OHIO
                           HAMILTON COUNTY, OHIO




 STATE OF OHIO,                              :     APPEAL NO. C-220144
                                                   TRIAL NO. 21CRB-1591
         Plaintiff-Appellee,                 :

                                             :
   VS.                                                O P I N I O N.
                                             :

 KHALID BRYANT,                              :

       Defendant-Appellant.                  :




Criminal Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: November 18, 2022


Emily S. Woerner, City Solicitor, William T. Horsley, Chief Prosecuting Attorney,
and Elyse Deters, Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Raymond T. Faller, Hamilton County Public Defender, and Krista Gieske, Assistant
Public Defender, for Defendant-Appellant.
                   OHIO FIRST DISTRICT COURT OF APPEALS



BERGERON, Judge.

       {¶1}   Defendant-appellant Khalid Bryant offered to drive Janell Roberts, the

mother of his daughter, home one night from her father’s house. After Mr. Bryant

pulled off at a gas station, an argument between the two ensued. During the dispute,

Mr. Bryant allegedly grabbed her chin, squeezed her cheeks with his hand, and later

struck her across her right cheek. After this incident, Mr. Bryant was charged with

first-degree misdemeanor domestic violence in violation of R.C. 2919.25. Following

a bench trial, the court found him guilty. He now appeals, presenting a single

assignment of error attacking the sufficiency of the evidence supporting his

conviction and raising a manifest weight of the evidence challenge. After a thorough

review of the record, however, we overrule his assignment of error and affirm the

trial court’s judgment.

                                          I.

       {¶2}   Ms. Roberts and Mr. Bryant began their relationship as friends but

unexpectedly had a baby girl together. Although Ms. Roberts enjoys full custody of

the child, the two agreed to raise her together. According to Ms. Roberts’ testimony,

on a night in late 2020/early 2021, she was at her father’s house when Mr. Bryant

arrived to retrieve their daughter. Mr. Bryant offered to provide her a ride home on

his way.

       {¶3}   En route, Mr. Bryant stopped at a busy Shell gas station and parked to

the left of a car occupied by four or five people—Ms. Roberts sat in the passenger seat

of the car with their daughter in the back. Ms. Roberts noticed the man in the

neighboring car’s passenger seat staring at her and, under her breath, she muttered,

“What are they looking at?” Mr. Bryant sauntered out of the car and approached the


                                          2
                     OHIO FIRST DISTRICT COURT OF APPEALS




neighboring car’s passenger side, confronting that passenger.         The discussion

fortunately did not escalate, however, and eventually Mr. Bryant proceeded to walk

inside the gas station.

       {¶4}    Meanwhile, Ms. Roberts opened her door and asked the passenger what

Mr. Bryant said to him. Noticing this exchange, Mr. Bryant turned around and came

back out of the store, accusing her of being disrespectful. Ms. Roberts retorted that

she was not “his girl” and admonished him to go back into the store and get what he

needed. She then resumed her conversation with the neighboring car before Mr.

Bryant came back out again.

       {¶5}    According to her testimony, Mr. Bryant responded by grabbing Ms.

Roberts’ chin, forcing her to look at him, and reiterating her disrespectfulness. Ms.

Roberts warned him not to put his hands on her, reminding him that the two were not

in a relationship but were merely raising a child together. The two continued to argue

for a bit, chest to chest.

       {¶6}    Ms. Roberts eventually took a step back, raising her hands to create

space in a defensive posture. Mr. Bryant then struck her across the cheek, causing her

cheek to swell and leaving a bruise. Ms. Roberts eventually went home, although it

remains unclear whether Mr. Bryant drove her home or if she walked. After a

discussion with her father, Ms. Roberts filed a report with the police to ensure her

safety. Mr. Bryant was charged with domestic violence in January 2021, and a trial

convened in March of 2022.

       {¶7}    At trial, confusion reigned about when the incident occurred—the city

prosecutor questioned Ms. Roberts where she encountered Mr. Bryant on January 22,

2021, to which she insisted “[the incident] didn’t happen in January.” On cross-

                                          3
                    OHIO FIRST DISTRICT COURT OF APPEALS




examination, Ms. Roberts insisted that the incident occurred on December 22, 2020,

but suggested that the case was filed in January 2021—and Mr. Bryant’s counsel

clarified that her 911 call took place on January 24, 2021. Also on cross, defense

counsel inquired whether Mr. Bryant was indeed the child’s father. In response, Ms.

Roberts indicated that she had a DNA test submitted which allegedly established a

99.99% likelihood of paternity. On redirect, Ms. Roberts testified that Mr. Bryant

provided for the child as best as he could and often referred to the child as his. She

also mentioned possessing photos of her injuries that she gave to parole to assist in

their investigation of the incident—photos that did not emerge at trial.

       {¶8}   In finding Mr. Bryant guilty, the trial court indicated that it believed the

assault had occurred by virtue of Ms. Roberts’ testimony and further concluded that

the date of the incident was not an element of the offense, sidestepping the confusion.

Mr. Bryant appeals, asserting that his conviction was not supported by sufficient

evidence and ran contrary to the manifest weight of the evidence.

                                           II.

       {¶9}   We filter Mr. Bryant’s sufficiency and manifest weight claims through

familiar standards: “To determine whether a conviction is supported by sufficient

evidence, ‘[t]he relevant inquiry is whether, after viewing the evidence in a light most

favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime proven beyond a reasonable doubt.’ ” State v. Walker, 150 Ohio

St.3d 409, 2016-Ohio-8295, 82 N.E.3d 1124, ¶ 12, quoting State v. Jenks, 61 Ohio St.3d

259, 574 N.E.2d 492 (1991), paragraph two of the syllabus. And “ ‘[w]here reasonable

minds can reach different conclusions upon conflicting evidence, determination as to

what occurred is a question for the trier of fact. It is not the function of an appellate

                                           4
                     OHIO FIRST DISTRICT COURT OF APPEALS




court to substitute its judgment for that of the factfinder.’ ” (Emphasis removed) State

v. Shabazz, 146 Ohio St.3d 404, 2016-Ohio-1055, 57 N.E.3d 1119, ¶ 20, quoting Jenks

at 279. Whether the evidence sufficed to support the conviction presents a legal

question that we review de novo. State v. Ellison, 178 Ohio App.3d 734, 2008-Ohio-

5282, 900 N.E.2d 228, ¶ 9 (1st Dist.).

       {¶10} In reviewing whether the conviction runs counter to the manifest weight

of the evidence, we sit as a “thirteenth juror.” State v. Thompkins, 78 Ohio St.3d 380,

388, 678 N.E.2d 541 (1997). In other words, we review the evidence, the credibility of

witnesses, and the entire record. Id. But we will only reverse if the trial court “ ‘clearly

lost its way and created such a manifest miscarriage of justice that the conviction must

be reversed and a new trial ordered.’ ” Id. at 387, quoting State v. Martin, 20 Ohio

App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).

                                            A.

       {¶11} Mr. Bryant initially takes issue with the adequacy of the evidence for the

trial court to find that he was the biological father of Ms. Roberts’ daughter. He

highlights that a first-degree misdemeanor domestic violence conviction requires a

familial relationship between the accused and the victim, R.C. 2919.25(A),

emphasizing the lack of paternity evidence as the missing link in the state’s case. Mr.

Bryant faults the state for failing to produce the DNA test (referenced by Ms. Roberts)

under the best evidence rule, Evid.R. 1002, much less any expert testimony to

authenticate the test and its results.

       {¶12} But the state is by no means obligated to tender formal paternity or

related DNA documentation in order to establish the family member requirement.

State v. Davis, 5th Dist. Licking No. 13 CA 55, 2014-Ohio-1197, ¶ 36 (“[W]e are

                                             5
                     OHIO FIRST DISTRICT COURT OF APPEALS




unpersuaded that the State must produce formal documentation of civil paternity

establishment in order to meet the ‘family member’ element * * * the State can utilize

testimonial evidence going to the issue of paternity, subject to a credibility

determination by the jurors or the finder of fact.”). Instead, Ms. Roberts’ testimony

sufficed to satisfy this element at trial.

       {¶13} According to Ms. Roberts, although the two were never in a formal

relationship, she and Mr. Bryant agreed to raise their child together. To that end, Mr.

Bryant took care of the child and sought to provide for her even though Ms. Roberts

had custody—he procured clothes and toys for the child, and at times retrieved and

took care of the child, as he did on the night in question. Consistent with that conduct,

Ms. Roberts testified that Mr. Bryant acknowledged, on numerous occasions, that the

child was indeed his daughter.

       {¶14} Viewed in a light most favorable to the state, Walker, 150 Ohio St.3d

409, 2016-Ohio-8295, 82 N.E.3d 1124 at ¶ 12, this testimony carried the state’s

burden. See State v. Parish, 5th Dist. Stark No. 2013CA00141, 2014-Ohio-1410

(affirming the trial court’s conclusion that the state had met its burden of production

for the family member element after the victim provided testimony of the family

relationship between her and the defendant, and the defendant did not present

evidence to challenge the testimony). Although reasonable minds can disagree about

conflicting evidence and testimony, Shabazz, 146 Ohio St.3d 404, 2016-Ohio-1055, 57

N.E.3d 1119 at ¶ 20, the trial court found Ms. Roberts credible, and Mr. Bryant fails to

point to any conflicting evidence—he merely cries foul regarding the absence of the

DNA test. But Ms. Roberts’ testimony obviated the need for the state to dig up the

actual report (particularly in the absence of any contradictory evidence).

                                             6
                    OHIO FIRST DISTRICT COURT OF APPEALS




       {¶15} Relatedly, Mr. Bryant protests the admission of lay testimony about the

DNA test results—he suggests that the court should have required the state to offer the

test itself and call a separate expert witness to testify about the DNA test results. But

as the state highlights, Mr. Bryant failed to object or move to strike Ms. Roberts’

testimony concerning the DNA test results, so he did not preserve any hypothetical

error for appellate review. See State v. Mitchell, 8th Dist. Cuyahoga No. 88977, 2007-

Ohio-5994, ¶ 83 (“Appellant did not object to [the] testimony. Failure to object to the

* * * testimony waives all but plain error on appeal. State v. Bays, 15 26-27, 1999 Ohio

216, 716 N.E.2d 1126. We do not find plain error in allowing this testimony, especially

in light of the other overwhelming evidence of appellant’s guilt.”). This testimony may

not have elicited an objection because the state did not seek to admit the DNA test into

evidence—Ms. Roberts simply explained her understanding of the DNA test results in

response to questioning about the nature of her relationship to Mr. Bryant and her

child. We see no plain error with respect to this testimony in light of the overall record

at hand. And we find that the state presented sufficient evidence for the trial court to

determine that a family relationship existed between Mr. Bryant and Ms. Roberts; we

accordingly reject the sufficiency claim.

                                            B.

       {¶16} Turning to his manifest weight argument, Mr. Bryant protests that the

trial court lost its way in finding the evidence credible that he caused physical harm

to Ms. Roberts.     In disputing this point, Mr. Bryant insists that no third party

contacted the police or testified at trial about the incident, even though it allegedly

occurred in front of a group of people. Mr. Bryant also highlights Ms. Roberts’ riding

home with him after the incident (a contested point, as noted above) and delaying a

                                            7
                      OHIO FIRST DISTRICT COURT OF APPEALS




week (according to her testimony) before calling the police. Overall, he dubs her

testimony “self-serving” and emphasizes the lack of photographs of the injuries,

despite her acknowledgment that such photographs exist.

        {¶17} Essentially, Mr. Bryant targets Ms. Roberts’ credibility as a witness. But

“it is well settled law that matters as to the credibility of witnesses are for the trier of

fact to resolve.” State v. Ham, 1st Dist. Hamilton No. C-170043, 2017-Ohio-9189, ¶

21. Simply because the trial court believed Ms. Roberts does not jeopardize the

integrity of the conviction. See State v. Robinson, 12th Dist. Butler No. CA2018-08-

163, 2019-Ohio-3144, ¶ 29, quoting State v. Lunsford, 12th Dist. Brown No. CA2010-

10-021, 2011-Ohio-6529, ¶ 17 (“ ‘[W]hen conflicting evidence is presented at trial, a

conviction is not against the manifest weight of the evidence simply because the trier

of fact believed the prosecution testimony.’ ”). As the trial court aptly put, “I’m

otherwise convinced by the prosecuting witness [Ms. Roberts] that this occurred.” We

see nothing in the record to cast doubt on the conviction or to suggest that the trial

court went astray here.

        {¶18} Finally, Mr. Bryant seizes upon the discrepancy about the date of the

incident.1 This issue arose when the prosecutor questioned Ms. Roberts about the

incident happening on January 22, 2021, because the charging document reflects that

date. But she insisted that everything transpired on December 22, 2020. Defense

counsel highlighted on cross that the police report documented her calling 911 on

January 24, 2021, but she did not budge in her account. It appears that Ms. Roberts

was mistaken regarding the operative date, but we fail to see how this generates



1Mr. Bryant concedes that he waived any challenge to any defect in the complaint by failing to raise
that matter below.
                                                 8
                    OHIO FIRST DISTRICT COURT OF APPEALS




manifest weight concern. Despite the confusion, the trial court elected to believe Ms.

Roberts and her testimony, recognizing that the date issue was not a material point in

the context of this prosecution. This inconsistency, standing alone, fails to warrant

reversal on manifest weight grounds.

                                    *      *       *

       {¶19} In light of the foregoing analysis, we overrule Mr. Bryant’s assignment

of error and affirm the judgment of the trial court.


                                                                   Judgment affirmed.

MYERS, P.J., and CROUSE, J., concur.



Please note:

       The court has recorded its entry on the date of the release of this opinion.




                                           9